Title: From George Washington to George Beall, 2 June 1756
From: Washington, George
To: Beall, George



[Winchester, 2 June 1756]
To Colonel Bell. Storekeeper, at Rock-Creek. Sir,

I have Governor Dinwiddie’s orders to remove the Cannon &c. from Rock-creek to Winchester: In consequence thereof, I have ordered down ten waggons for that purpose: and desire that you will deliver them and all the appurtenances thereunto belonging; together with about five hundred weight of Rice or Barley: as I understand, a large quantity of one or the other was lodged in the Stores under your care.
I expect you will pay due regard to this Order; which will oblige Your humble Servant,

G:W.



N:B. All the Cannon are to be first sent; and if there is room for more weight, put in the Rice; and then complete the Loads, with the appurtenances belonging to the Cannon.
Winchester, June 2d 1756.

